DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites:
“12. An air filter comprising:
a main body having an air outlet formed therein and having a suction motor sucking outside air into an air inlet and configured to discharge the air to outside through the air outlet:
a front cover detachably mounted to the main body and having the air inlet formed therein; and
a filter assembly disposed in a rear side of the air inlet,
wherein the filter assembly includes a plurality of filter modules with a
plurality of cells each filled with activated carbon and arranged in a zigzag manner.” Emphasis added. 
		
Claim 12 is indefinite because it is unclear where the air inlet is formed, i.e., in the main body or on the front cover. Claim 12 is also indefinite because it is unclear what is arranged in a zigzag manner, the filter module or the plurality of cells.  
For the purpose of examination, claim 12 is interpreted as follows:
“12. An air filter comprising:
a main body having an air outlet formed therein and having a suction motor sucking outside air into an air inlet and configured to discharge the air to outside through the air outlet:
a front cover detachably mounted to the main body and having the air inlet formed in the front cover; and
a filter assembly disposed in a rear side of the air inlet,
wherein the filter assembly includes a plurality of filter modules with a plurality of cells each filled with activated carbon and wherein the filter assembly is arranged in a zigzag manner.”
Claims 13–15 are indefinite as they depend from claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–3, 6–7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham, KR 2017 0030805 (“Ham”)1. 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Ham. 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Ham in view of Gillingham et al., US 2006/0032494 A1 (“Gillingham”). 
Claims 8–10 are rejected under 35 U.S.C. 103 as being obvious over Ham in view of Hedlund, US 2015/0224434 A1 (“Hedlund”). 
Claims 12–13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Ham in view of Maeno, US 2017/0184063 A1 (“Maeno”). 
Claim 14 
Claim 1 describes a filter assembly comprising a plurality of filter modules each filled with activated carbon and continuously connected. The filter assembly comprises a frame to which the plurality of the filter modules are fixed. The plurality of filter modules are disposed at predetermined angles relative to each other. 
Ham discloses a filter assembly (i.e., upper filter unit 140) comprising a plurality of filter modules (i.e., filter cartridge 145 comprising plurality of filter panels fomred in V-shape) each filled with activated carbon (i.e., filtering material 148 of filter cartridge 145 is formed of porous, activated carbon particles) and continuously connected (filter material 148 are continusouly connected as shown in a vertical sectional view of Fig. 8). Ham Figs. 7–8, ps. 3–4. The filter assembly comprises a frame (i.e., filter housing 141)  to which the plurality of the filter modules (filter panels of filter cartridge 145) are fixed. Id. at Fig. 7, p. 4. The plurality of filter modules (i.e., filter panels of filter cartridge 145) are disposed at predetermined angles relative to each other (best shown in Fig 7). Id. at Fig. 7. 


    PNG
    media_image1.png
    637
    573
    media_image1.png
    Greyscale

Claim 2 describes the filter assembly as claimed in claim 1. The plurality of filter modules are disposed in a zigzag manner relative to each other. 
Ham discloses that the plurality of filter panels of filter cartridge 145 are disposed in a zigzag manner. Ham Fig. 7, p.4. 
Claim 3 describes the filter assembly as claimed in claim 1. The filter assembly further comprises a net member attached to side surface of the filter modules facing each other to connect adjacent filter modules relative to each other. 
Ham discloses that the filter assembly 140 further comprises a net member (i.e., the mesh net that forms cartridge holes 146d) attached a side surface (i.e., side surfaces 146a) of the filter modules 145 facing each other to connect adjacent filter modules relative to each other (i.e., as best seen in Fig. 6, the mesh net that forms cartridge holes 146d of adjacent filter modules 145 connect each other). Ham Figs. 6 and 8, p. 4. 
Claim 4 describes the filter assembly as claimed in claim 3. The net member has a mesh smaller than a particles size of the activated carbon. 
Ham discloses that the net member (i.e., the mesh net that forms cartridge holes 146d) prevents the filtering material 148 contained therein from flowing out. Ham Fig. 8, p. 4. Ham also discloses that the filtering material 148 could be activated carbon. Id. It would have been obvious for the net member 146d to have a mesh size smaller than activated carbon to prevent activated carbon from flowing out the net member 146d. 
Claim 5 describes that the filter assembly as claimed in claim 1. An angle between the plurality of filter modules is between 10 and 30 degrees. 
Ham discloses that its filter modules are disposed to form acute angles. Ham Fig. 7, p. 4. 
Ham does not explicitly disclose that the angle is specifically between 10 to 30 degrees. 
However, in the analogous art of V-shaped air filters, Gillingham discloses that the V-shape has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped 
Claim 6 describes the filter assembly as claimed in claim 1. The plurality of filter modules includes a plurality of cells filled with activated carbon. 
Ham discloses that the plurality of filter modules 145 includes a plurality of cells (i.e., the first and second space 146e and 146f) filled with activated carbon. Ham Fig. 9, p. 4. 
Claim 7 describes the filter assembly as claimed in claim 1. The filter assembly further comprises a plurality of air passage holes formed spaced apart from each other on front and rear sides of the plurality of filter modules along a longitudinal direction of the plurality of filter modules. 
Ham discloses that the filter assembly 140 further comprises a plurality of air passage holes (i.e., cartridge hole 146d) formed spaced apart from each other on front (i.e., side surface 146a at the inlet side) and rear sides (side surface 146a at the outlet side) of the plurality of filter modules 145 along a longitudinal direction of the plurality of filter modules (i.e., as air flows on both side surfaces 146a of the case cartridge hole 146d). Ham Fig. 11, p. 4. 
Claim 8 describes the filter assembly as claimed in claim 1. The frame includes a plurality of guide portions fixing upper and lower ends of the plurality of filter modules to maintain the plurality of filter modules at predetermined angles. 
Claim 9 
Claim 10 describes the filter assembly as claimed in claim 8. The plurality of guide portions are protruding ribs to correspond to outer sides of the upper and lower ends of the plurality of filter modules. 
Ham does not disclose that the frame 141 includes a plurality of guide portions fixing upper and lower ends of the plurality of filter modules to maintain the plurality of filter modules at predetermined angles. Ham also does not disclose that the guide portions are engagement grooves into which the upper and lower ends of the plurality of filter modules are inserted. Ham does not disclose that the plurality of guide portions are protruding ribs to correspond to outer sides of the upper and lower ends of the plurality of filter modules. 
In the analogous art of filter frames, Hedlund discloses a filter frame (i.e., gable plates 112) includes a plurality of guide portions (i.e., V shaped portions 134) fixing upper and lower ends (i.e., the left and right sides as shown in Fig. 1a) of the plurality of filter modules (i.e., media packs 104 including backing nets 108) to maintain the plurality of filter modules at predetermined angles (i.e., V-shape). Hedlund Fig. 1a, [0024] and [0022]. Hedlund further discloses that the V-shaped portions 134 are engagement grooves into which the upper and lower ends of the plurality of the filter modules are inserted. Id. at Fig. 1a, [0024]. Additionally, Hedlund discloses that the guide portion 112 are also protruding ribs (i.e., side walls 138) to correspond to the outer side of the upper and lower ends of the plurality of filter modules. Hedlund Fig. 2a, [0023]. It would have been obvious for Ham’s frame to have Hedlund’s V-shaped portions 134 as such structure are recognized in the art for receiving filter medias that are arranged in V-shape. With this modification, Hedlund’s V-shaped portions 134 would be located on the inlet side of box 141 (i.e., where inlet hole 142 resides) and the outlet side of box 141 (i.e., where outlet hole 143 locates) as the guide portion to maintain the filter modules 145 at a pre-
Claim 11 describes the filter assembly as claimed in claim 1.  The upper and lower ends of the plurality of filter modules are attached to an inner surface of the frame.  
 Ham discloses that the upper and lower ends of the plurality of the filter modules 145are attached to an inner surface of the frame. Ham Fig. 7. 
Claim 12 describes an air cleaner. The air cleaner comprises a main body having an air outlet formed therein and having a suction motor sucking outside air into an air inlet and configured to discharge the air to outside through the air outlet. The air cleaner comprises a front cover detachably mounted to the main body. The air inlet is formed in the front cover. The air cleaner comprises a filter assembly disposed in a rear side of the air inlet. The filter assembly includes a plurality of filter modules with a plurality of cells each filled with activated carbon. The filter assembly is arranged in a zigzag manner. 
The definition of “a rear side” is interpreted as the downstream side of the air flow path. 
Ham discloses an air cleaner (i.e., chemical removal apparatus 100). Ham Fig. 1, p. 5. The air cleaner 100 comprises a main body (i.e., main body housing 110) having an air outlet (i.e., lower discharge hole 114) formed therein and having a suction motor (i.e., suction fan 150) sucking outside air into an air inlet (i.e., suction pipe hole 111) and configured to discharge the air to outside through the air outlet 114. Id. at Fig. 2, p. 5. The air cleaner 100 comprises a front cover (i.e., the top plate of housing 110). The air inlet 111 is formed in the front cover. Id. at Fig. 2.  The air cleaner 100 comprises a filter assembly (i.e., upper filter unit 140) disposed in a rear side of the air inlet 111 (i.e., downstream side). Id. Fig. 2, p. 3. The filter assembly 145 includes a plurality of filter modules (i.e., filter cartridge 145 comprising a plurality of filter panels Id. at Fig. 7. 

    PNG
    media_image2.png
    520
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    573
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    637
    573
    media_image1.png
    Greyscale

Ham does not disclose that the front cover is detachably mounted to the main body 110. 
In the analogous art of air cleaners, Maeno discloses an air cleaner 20 with a front cover (i.e., air cleaner lid 23) having a plurality of air inlets (i.e., inlet holes 23D) formed therein. Maeno Fig. 3, [0020]. Maeno also discloses that the lid 23 is typically detachably attached to the intake port of the carburetor. Id. at Fig. 3, [0006]. It would have been obvious to modify Ham to 

    PNG
    media_image4.png
    471
    596
    media_image4.png
    Greyscale

Claim 13 describes the air cleaner as claimed in claim 12. The adjacent filter modules relative to each other are connected by a net member attached to side surface of the filter modules facing each other. The net member has a mesh smaller than a particle size of the activated carbon. 
Ham discloses that the adjacent filter modules 145 relative to each other are connected by a net member (i.e., the mesh net that forms cartridge holes 146d) attached to side surface of the filter modules (i.e., side surfaces 146a) facing each other (i.e., the side surfaces 146a of adjacent 
While modified Ham does not explicitly disclose that the net member has a mesh size smaller than a particle size of the activated carbon, Ham discloses that the net member (i.e., the mesh net that forms cartridge holes 146d) prevents the filtering material 148 contained therein from flowing out. Ham Fig. 8, p. 4. Ham also discloses that the filtering material 148 could be activated carbon. Id. It would therefore have been obvious for the net member 146d to have a mesh size smaller than activated carbon to prevent activated carbon from flowing out the net member 146d. 
Claim 14 describes the air cleaner as claimed in claim 12. An angle between the plurality of filter modules is between 10 and 30 degrees. 
Modified Ham does not disclose that an angle between the plurality of filter modules is between 10 and 30 degrees. 
However, in the analogous art of V-shaped air filters, Gillingham discloses that the V-shape has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped filter panels. MPEP 2144.05(I) ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Claim 15 
Modified Ham discloses that the filter assembly 140 includes a frame (i.e., filter housing 141) fixing upper and lower ends of the plurality of filter modules 145 to maintain the plurality of filter modules 145 at predetermined angles (i.e., in a zig-zag manner). Ham Fig. 7, p. 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Ham reference is the 19-page Foreign Reference dated Jan. 10, 2020.  A copy of Ham’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.